                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   LOUIS MOURATIDIS,
                                     CIVIL NO. 18-15528 (NLH/KMW)
               Plaintiff,
                                     OPINION
   v.

   JUDGE DEBORAH S. KATZ,
   JUSTICE VIRGINIA A. LONG,
   JUDGE STEPHEN SKILLMAN, DAVID
   P. ANDERSON, JR., MATTHEW
   BOXER, PAUL J. WALKER, SUSAN
   A. FEENEY, KAREN KESSLER,
   VINCENT E. GENTILE, JUDGE
   EDWARD H. STERN, CLERK JOSEPH
   H. ORLANDO, and DEPUTY CLERK
   JOHN K. GRANT,

               Defendants.




APPEARANCES:

LOUIS MOURATIDIS
11 SOUTH 36TH STREET
PHILADELPHIA, PA 19104

     Appearing pro se.


HILLMAN, District Judge

     Plaintiff Louis Mouratidis seeks to bring this civil action

in forma pauperis, without prepayment of fees or security.   See

ECF Nos. 1 (Complaint), 1-2 (IFP application).

     Pursuant to Local Civil Rule 54.3, the Clerk shall not be

required to enter any suit, file any paper, issue any process,
or render any other service for which a fee is prescribed,

unless the fee is paid in advance.   Under certain circumstances,

however, this Court may permit an indigent plaintiff to proceed

in forma pauperis.

     The entire fee to be paid in advance of filing a civil

complaint is $400.   That fee includes a filing fee of $350 plus

an administrative fee of $50, for a total of $400.    A pro se

plaintiff who is denied in forma pauperis status must pay the

full $400, including the $350 filing fee and the $50

administrative fee, before the complaint will be filed.

     A pro se plaintiff wishing to proceed in forma pauperis

must fill out form “AO 239 (Rev. 01/15) Application to Proceed

in District Court Without Prepaying Fees or Costs.”    The form

requires the plaintiff to “[c]omplete all questions in this

application,” and “[d]o not leave any blanks.”   In addition, “if

the answer to a question is ‘0,’ ‘none,’ or ‘not applicable

(N/A),’ write that response.”   The form contains twelve

questions, and many questions contain numerous subparts, which

are utilized by the Court to determine a plaintiff’s indigency.

Finally, as part of the application, the plaintiff must swear

under penalty of perjury that the information contained in the

application is true.

     In this action, Plaintiff seeks to proceed in forma

pauperis but he has not utilized the correct form, AO 239.    See

                                 2
ECF No. 1-1.   As such, the Court is unable to assess Plaintiff’s

indigency, and the application will be denied without prejudice.

Plaintiff will need to provide a complete application if he

wishes for the Court to consider a future application to proceed

in forma pauperis.

                             CONCLUSION

     For the reasons set forth above, the Clerk of the Court

will be ordered to administratively terminate this action,

without filing the Complaint or assessing a filing fee. 1   The

application will be denied without prejudice.   Plaintiff will be

granted leave to apply to re-open within thirty (30) days.    An

appropriate Order follows.


Dated: November 7, 2018                s/ Noel L. Hillman
   At Camden, New Jersey             NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).
                                 3
